United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, New York, NY, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-712
Issued: October 25, 2011

Case Submitted on the Record

ORDER AFFIRMING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On January 25, 2011 appellant, through her representative, filed a timely appeal from the
October 21, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which affirmed her schedule award.1
The Board has duly considered the matter and will affirm OWCP’s October 21, 2010
decision. Appellant’s representative expresses no disagreement with the schedule award per se.
Rather, counsel argues only that OWCP delayed its adjudication of appellant’s schedule award
claim until the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (2009) became applicable on May 1, 2009, which deprived her of due
process rights regarding a determination under the fifth edition. He argues that a protected
property interest cannot be deprived without due process, citing Goldberg v. Kelly, 397 U.S. 254
(1970) and Mathews v. Eldridge, 424 U.S. 319 (1976). These cases held only that a claimant
who was in receipt of benefits (in Goldberg welfare benefits and in Mathews social security
benefits) could not have those benefits terminated without procedural due process.
1

On June 12, 1998 appellant, a 50-year-old administrative officer, filed a claim alleging that her wrist and hand
condition was causally related to typing in the course of her employment. OWCP accepted her claim for left wrist
tenosynovitis. On June 3, 2010 it issued a schedule award for a one percent impairment of her left upper extremity.

In this case, appellant simply made a claim for a schedule award. She was not in receipt
of schedule award benefits nor was OWCP attempting to terminate benefits. Appellant had no
vested right to a schedule award under the fifth edition of the A.M.A., Guides. In Harry D.
Butler,2 the Board noted that Congress delegated authority to the Director of OWCP regarding
the specific methods by which permanent impairment is to be rated. Pursuant to this authority,
the Director adopted the A.M.A., Guides as a uniform standard applicable to all claimants, and
the Board has concurred in the adoption.3 On March 15, 2009 the Director exercised authority to
advise that as of May 1, 2009 all schedule award decisions of OWCP should reflect use of the
sixth edition of the A.M.A., Guides.4 The applicable date of the sixth edition relates to when a
schedule award decision is reached, not to the date of maximum medical improvement or when
the schedule award claim was filed. Accordingly,
IT IS HEREBY ORDERED THAT the October 21, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 25, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

43 ECAB 859 (1992).

3

Id. at 866.

4

FECA Bulletin No. 09-03 (issued March 15, 2009). The FECA Bulletin was incorporated in the Federal
(FECA) Procedure Manual, Part 2 -- Claims, Schedule Award & Permanent Disability Claims, Chapter 2.808.6(a)
(January 2010).

2

